Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01   Desc
                             Main Document    Page 1 of 44


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  NOTICE OF MOTION AND MOTION FOR
 16            Debtor and Debtor in Possession.   ENTRY    OF    AN    ORDER    (A)
                                                  AUTHORIZING DEBTOR TO USE CASH
 17                                               COLLATERAL; AND (B) AUTHORIZING
 18                                               DEBTOR TO OBTAIN POST-PETITION
                                                  FINANCING FROM M+D PROPERTIES
 19                                               ON    AN     UNSECURED     BASIS;
                                                  MEMORANDUM      OF  POINTS   AND
 20                                               AUTHORITIES;   DECLARATION    OF
                                                  DONALD CHAE IN SUPPORT THEREOF
 21

 22                                               Hearing:
                                                  Date:    June 10, 2021
 23                                               Time:    10:30 a.m.
                                                  Place:   ZoomGov
 24

 25

 26
 27

 28



                                                  1
Case 8:21-bk-10525-ES            Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                               Desc
                                  Main Document    Page 2 of 44


  1                                                   TABLE OF CONTENTS
  2   MEMORANDUM OF POINTS AND AUTHORITIES..................................................... 4
  3
      I.     STATEMENT OF FACTS ........................................................................................ 4
  4
             A.        Background ..........................................................................................................4
  5
             B.        Events Leading To Debtor’s Bankruptcy Filing .............................................6
  6

  7          C.        Description Of The Debtor’s Assets And Debts ..............................................7

  8          D.        Post-Petition Cash Collateral Use And Case Administration .......................9

  9          E.        The Need For Continued Use Of Cash Collateral And Additional
                       Post-Petition Financing ......................................................................................11
 10

 11   II.    DISCUSSION ............................................................................................................. 13

 12          A.        The Debtor Should Be Authorized To Use Cash Collateral....................... 13

 13          B.        The Debtor Should Be Authorized To Obtain The Proposed DIP
                       Loan From M+D To Cover Any Shortfalls In The Budget........................ 16
 14

 15          C.        The Debtor Has Satisfied The Procedural Requirements Regarding
                       Approval Of The Proposed DIP Loan ......................................................... 19
 16
      III.   CONCLUSION ........................................................................................................... 20
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                                         i
Case 8:21-bk-10525-ES              Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                       Desc
                                    Main Document    Page 3 of 44


  1                                                TABLE OF AUTHORITIES
  2                                                                                                                              Page(s)
  3   Federal Cases
  4
      In re Ames Department Stores, Inc.,
  5       115 B.R. 34 (Bankr. S.D.N.Y. 1990) .......................................................................................18

  6   In re Antico Mfg. Co.,
          31 B.R. 103 (Bankr. E.D.N.Y. 1983).......................................................................................17
  7
      In re Aqua Assoc.,
  8       123 B.R. 192 (Bankr. E.D.Pa. 1991) .......................................................................................17
  9   In re Crouse Group, Inc.,
 10       71 B.R. 544 (Bankr. E.D.Pa. 1987) .........................................................................................17

 11   In re Defender Drug Stores,
          126 B.R. 76 (Bankr. D. Ariz. 1991), aff’d 145 B.R. 312 (Bankr. 9th Cir. 1992) ....................17
 12
      In re Ellingsen MacLean Oil Co.,
 13       834 F.2d 599 (6th Cir. 1987) ...................................................................................................17
 14   In re McCombs Properties VI, Ltd.,
 15       88 B.R. 261 (Bankr. C.D. Cal. l988)........................................................................................15

 16   In re McGowan,
          6 B.R. 241 (Bankr. E.D. Pa. 1980) ..........................................................................................15
 17
      In re Mellor,
 18       734 F.2d 1396 (9th Cir. 1984) .................................................................................................15
 19   In re O’Connor,
          808 F.2d 1393 (10th Cir. 1987) ...............................................................................................15
 20

 21   In re Oak Glen R-Vee,
          8 B.R. 213 (Bankr. C.D. Cal. 1981).........................................................................................14
 22
      In re Opelika Manufacturing Corporation,
 23       66 B.R. 444 (Bankr. N.D. Ill. 1986) ........................................................................................15
 24   In re Photo Promotion Associates, Inc.,
          87 B.R. 835 (Bankr. S.D.N.Y. 1988), aff’d, 881 F.2d 6 (2d. Cir. 1989) ...........................16, 17
 25
      Richmond Leasing Co. v. Capital Bank N.A.,
 26
         762 F.2d 1303 (5th Cir. 1985) .................................................................................................18
 27

 28



                                                                        ii
Case 8:21-bk-10525-ES                 Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                             Desc
                                       Main Document    Page 4 of 44


  1   In re Rogers Development Corp.,
          2 B.R. 679 (Bankr. E.D. Vir. 1980) .........................................................................................15
  2
      In re T.M. Sweeney & Sons LTL Services, Inc.,
  3
          131 B.R. 984 (Bankr.N.D.Ill.1991) .........................................................................................17
  4
      In re Tucson Industrial Partners,
  5       129 B.R. 614 (9th Cir. BAP 1991)...........................................................................................14

  6   United Savings Association v. Timbers of Inwood Forest Associates,
         108 S.Ct. 626 (1988) ................................................................................................................15
  7
      Federal Statutes
  8
      11 U.S.C. § 101 et seq............................................................................................................ passim
  9

 10   11 U.S.C. § 361 ..............................................................................................................................15

 11   11 U.S.C. § 363 ....................................................................................................................2, 11, 13

 12   11 U.S.C. § 363(a) .........................................................................................................................13

 13   11 U.S.C. § 363(c)(l)......................................................................................................................13
 14   11 U.S.C. § 363(c)(2).........................................................................................................13, 14, 16
 15   11 U.S.C. § 364 ..................................................................................................................16, 17, 18
 16
      11 U.S.C. § 364(b) .......................................................................................................13, 16, 17, 18
 17
      11 U.S.C. § 364(c) .........................................................................................................................17
 18
      11 U.S.C. § 364(d) .........................................................................................................................17
 19
      11 U.S.C. § 364(e) .........................................................................................................................18
 20
      11 U.S.C. § 543 ..........................................................................................................................8, 10
 21
      11 U.S.C. § 1107 ........................................................................................................................4, 13
 22
      11 U.S.C. § 1108 ..............................................................................................................................4
 23

 24   Federal Rules

 25   Fed.R.Bankr.P. 4001 ........................................................................................................................2

 26   Fed.R.Bankr.P. 4001(c) .................................................................................................................19

 27   Fed.R.Bankr.P. 4001(c)(1)(B) .......................................................................................................19
 28



                                                                            iii
Case 8:21-bk-10525-ES                Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                            Desc
                                      Main Document    Page 5 of 44


  1   Fed.R.Bankr.P. 4001-2...............................................................................................................2, 19
  2   Fed.R.Bankr.P. 9013-1.....................................................................................................................2
  3   Fed.R.Bankr.P. 9013-1(f).................................................................................................................2
  4
      Fed.R.Bankr.P. 9013-1(h) ................................................................................................................3
  5
      Fed.R.Bankr.P. 9014 ........................................................................................................................2
  6
      Fed.R.Evid. 201 .......................................................................................................................5, 8, 9
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                                           iv
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                             Main Document    Page 6 of 44


  1          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

  2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL KNOWN

  3   SECURED CREDITORS, TWENTY LARGEST UNSECURED CREDITORS, AND ALL

  4   PARTIES REQUESTING SPECIAL NOTICE:

  5          PLEASE TAKE NOTICE that a hearing will be held on June 10, 2021 at 10:30 a.m.,

  6   before the Honorable Erithe A. Smith, United States Bankruptcy Judge for the Central District of

  7   California, Santa Ana Division, in Courtroom “5A” located at 411 West Fourth Street, Santa

  8   Ana, California 92701, for the Court to consider the motion (the “Motion”) filed by The Source

  9   Hotel, LLC, a California limited liability company and the Chapter 11 debtor and debtor-in-
 10   possession herein (the “Debtor”), for the entry of an order: (A) authorizing the Debtor to use

 11   cash collateral in accordance with the Debtor’s proposed operating budget covering the

 12   approximately four month period from May 29, 2021 through and including October 1, 2021 (the

 13   “Budget”), a true and correct copy of which is attached as Exhibit “1” to the Declaration of

 14   Donald Chae (the “Chae Declaration”) annexed hereto; and (B) authorizing the Debtor to obtain

 15   post-petition financing up to $80,000 on a general unsecured basis from the Debtor’s affiliate

 16   and non-member Manager, M+D Properties, a California corporation (“M+D”), on an as-needed

 17   basis to cover any shortfalls in the Budget. The full basis for the Motion are set forth in detailed

 18   in the attached Memorandum of Points and Authorities and the Chae Declaration attached hereto.

 19            The Motion is based upon 11 U.S.C. § 363, Rules 4001 and 9014 of the Federal Rules

 20   of Bankruptcy Procedure, and Local Bankruptcy Rules 4001-2 and 9013-1, the supporting

 21   Memorandum of Points and Authorities and the Chae Declaration attached hereto, the

 22   statements, arguments and representations of counsel to be made at the hearing on the Motion,

 23   and any other evidence properly presented to the Court at or prior to the hearing on the Motion.

 24          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 25   1(f), any opposition to the Motion must be in writing, filed with the Court and served upon the

 26   United States Trustee as well as counsel for the Debtor at the address set forth in the upper left-
 27

 28



                                                       2
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                 Desc
                             Main Document    Page 7 of 44


  1   hand corner of the first page of this Notice and Motion by no later than fourteen (14) days before

  2   the date of the hearing on the Motion.

  3          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

  4   1(h), the failure to file and serve a timely opposition to the Motion may be deemed by the Court

  5   to constitute consent to the granting of the relief requested in the Motion.

  6          WHEREFORE, the Debtor respectfully requests that this Court enter an order, in

  7   substantially the form attached as Exhibit “2” to the Chae Declaration annexed hereto:

  8          (1)     granting the Motion;

  9          (2)     authorizing the Debtor to use cash collateral to (i) pay all of the expenses set forth
 10   in the Budget, with authority to deviate from the line items contained in the Budget by up to

 11   10%, on both a line item and aggregate basis, with any unused portions to be carried over into

 12   the following week(s); and (ii) pay all quarterly fees owing to the Office of the United States

 13   Trustee and all expenses owing to the Clerk of the Bankruptcy Court;

 14          (3)     authorizing the Debtor to obtain the DIP Loan from M+D in an amount up to

 15   $80,000, at the discretion of M+D, to cover any shortfalls in the Debtor’s Budget; and

 16          (4)     granting such further relief as the Court deems just and proper.

 17   Dated: May 19, 2021                           THE SOURCE HOTEL, LLC

 18

 19

 20                                                 By:
                                                            RON BENDER
 21                                                         JULIET Y. OH
 22                                                         LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
 23                                                         Attorneys for Chapter 11 Debtor and
                                                            Debtor-in-Possession
 24

 25

 26
 27

 28



                                                        3
Case 8:21-bk-10525-ES      Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                 Desc
                            Main Document    Page 8 of 44


  1                       MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                   I.

  3                                      STATEMENT OF FACTS

  4   A.     Background.

  5          1.      On February 26, 2021 (the “Petition Date”), The Source Hotel, LLC, a California

  6   limited liability company and the debtor and debtor-in-possession herein (the “Debtor”), filed a

  7   voluntary petition for relief under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

  8   The Debtor is continuing to manage its financial affairs and operate its bankruptcy estate as a

  9   debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 10          2.      The Debtor is a limited liability company that was organized in November, 2012 in

 11   the State of California. DMC Investment Holdings, LLC (“DMC”) is a member of the Debtor

 12   which holds 100 units (or 100%) of Series 1 membership units in the Debtor. Donald Chae and

 13   Min S. Chae, who are brothers, are the members and principals of DMC. In addition to the Series

 14   1 membership units held by DMC, an EB-5 investor entity called Beach Orangethorpe Hotel III,

 15   LLC (“BOH3”) holds 29 units (or 100%) of Series 2 preferred membership units in the Debtor.

 16          3.      Since at least 2014, the Debtor has been developing a full-service, seven-story hotel

 17   with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),

 18   which upon completion will include conference rooms, an executive lounge, fitness center,

 19   restaurant, bars, and cleaning services.    The Hotel is part of a larger 12.8-acre mixed-use

 20   development project (the “Master Development”), which includes a 400,000 square-foot retail

 21   center and a 50,000 square-foot seven-story office building which were completed in 2016. The

 22   Debtor does not own the real property on which the Hotel is being constructed (which is located at

 23   the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

 24   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.

 25          4.      Construction of the Hotel began in 2016. To finance the construction of the Hotel,

 26   on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from
 27   Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

 28



                                                       4
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                              Main Document    Page 9 of 44


  1   $35.5 million, including the EB-5 investment by BOH3 in the sum of $14,500,000, for which

  2   BOH3 acquired preferred membership units in the Debtor. The Debtor’s obligations under the

  3   Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel and

  4   the Debtor’s leasehold interest in the real property that is the subject of the Ground Lease (the

  5   “Leasehold Interest”), pursuant to the parties’ Commercial Security Agreement and the

  6   Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing

  7   (Leasehold) recorded in the County of Orange on June 3, 2016 as Document No. 2016000252446

  8   (the “Deed of Trust”).1 The original maturity date for the Loan was December 1, 2017, but was

  9   extended to November 1, 2019 pursuant to written extension agreements entered into by the
 10   parties.

 11              5.   Through October 2019, approximately 85% of the Hotel construction had been

 12   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

 13   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

 14   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

 15   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

 16   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

 17   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

 18   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

 19   fabricated and are ready for installation pending completion of other items, such as first and second

 20   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

 21   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

 22   bathroom fixtures, and rooftop HVAC equipment.

 23

 24       1
           In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
      the Court take judicial notice of the Declaration of Donald Chae filed in support of (and
 25   annexed to) that certain Notice Of Motion And Motion For Entry Of An Order: (A) Requiring
      Turnover Of Estate Cash By Evertrust Bank; (B) Authorizing Debtor To Use Cash Collateral;
 26   And (C) Authorizing Debtor To Obtain Post-Petition Financing From M+D Properties On An
      Unsecured Basis filed by the Debtor on March 12, 2021 [Doc. No. 21] (the “First
 27   CC/Financing Motion Declaration”), specifically Exhibit “C” and Exhibit “F” thereto, which
      include copies of the pre-petition loan and collateral documents with Evertrust.
 28



                                                         5
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                             Main Document    Page 10 of 44


  1          6.      The approximately 15% of the Hotel construction which remains outstanding

  2   consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

  3   appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

  4   (collectively, “FF&E”).

  5   B.     Events Leading To Debtor’s Bankruptcy Filing.

  6          7.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

  7   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

  8   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

  9   However, the Debtor believes strongly that, had Evertrust funded the final $4 million as expected,
 10   construction of the Hotel would have been completed, as the Debtor believes that its contractors

 11   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

 12   covered the remaining fifty percent of the overrun.

 13          8.      When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

 14   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

 15   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

 16   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

 17   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

 18   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

 19   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

 20   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

 21   COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

 22   with the Debtor.

 23          9.      As a result, the Debtor went back to Evertrust and, between March 2020 and

 24   December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

 25   extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

 26   19 pandemic, and the Debtor could obtain refinancing or additional construction financing and
 27   ultimately recommence construction of the Hotel.

 28



                                                       6
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                              Main Document    Page 11 of 44


  1           10.     In the summer of 2020, while the Debtor and Evertrust were still engaged in

  2   forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan,

  3   Donald Chae and Min Chae, and recorded a Notice of Default against the Hotel.

  4           11.     Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the

  5   Loan at a significant discount, for a reported purchase price of approximately $19 million. While

  6   the Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a

  7   consensual resolution of the parties’ disputes, such discussions and negotiations were ultimately

  8   unsuccessful.

  9           12.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the
 10   Superior Court of the State of California for the County of Orange (“Superior Court”) for (i)

 11   specific performance and appointment of a receiver, and (ii) waste, thereby commencing the

 12   Superior Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court

 13   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice of

 14   a Trustee’s Sale for the Hotel to be held on March 1, 2021.

 15           13.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

 16   an ex parte application for an order appointing a receiver and other related relief. On February 17,

 17   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

 18   Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

 19   equipment attached and/or related to the Hotel.

 20           14.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on

 21   the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the

 22   Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

 23   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to

 24   restructure its financial affairs and repay its debts in an orderly fashion.

 25   C.      Description Of The Debtor’s Assets And Debts.

 26           15.     The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a
 27   substantial amount of FF&E. The Debtor believes that the current value of the Hotel in “as is”

 28



                                                          7
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                             Main Document    Page 12 of 44


  1   condition is at least $50,000,000 and that its fair market value upon completion will be at least

  2   $60,000,000.2 The Debtor also believes that the total value of the FF&E (calculated at cost,

  3   excluding fabrication labor costs) is approximately $2,700,000.

  4          16.     The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”),

  5   who acquired the Loan from Evertrust in December, 2020.              Shady Bird contends that the

  6   outstanding balance of the Loan was $30,948,839.27 as of March 1, 2021. As noted above, the

  7   Debtor’s obligations under the Loan are secured by liens against substantially all of the Debtor’s

  8   assets, including the Hotel, the Leasehold Interest, and the FF&E.

  9          17.     There are a number of subcontractors that have recorded mechanics’ liens against
 10   the Debtor and/or Hotel. As reflected in the Debtor’s Schedules of Assets and Liabilities filed in

 11   this case [Doc. No. 32], the Debtor believes that the total amount of the mechanics’ liens recorded

 12   against the Debtor and/or Hotel is approximately $2,900,000.3 However, some of these recorded

 13   mechanics’ liens appear to have expired or have not been properly perfected, or are otherwise

 14   disputed by the Debtor. While the holders of these mechanics’ liens may hold valid and properly

 15   perfected liens against the Hotel and the Debtor’s Leasehold Interest, they have not filed UCC-1

 16   financing statements against the Debtor and therefore do not hold valid, properly perfected liens

 17   against the Debtor’s cash.

 18          18.     The Debtor also received two tranches of EB-5 loans from Beach Orangethorpe

 19   Hotel, LLC and Beach Orangethorpe Hotel II, LLC (together, the “EB-5 Lenders,” or individually,

 20   an “EB-5 Lender”). The Debtor’s obligations under the loans from the EB-5 Lenders, in the total

 21

 22      2
            HVS Consulting & Valuation previously prepared an appraisal report for the Hotel, which
      reflected an “as is” value of $40,900,000 for the Hotel as of October 14, 2019. In accordance
 23   with Rule 201 of the Federal Rules of Evidence, the Debtor requests that the Court take judicial
      notice of the Declaration of Donald Chae in support of that certain Opposition To Motion Of
 24   Shady Bird Lending, LLC For Order Excusing State Court Receiver From Turnover Of Assets
      Pursuant To 11 U.S.C. § 543 [Doc. No. 65], specifically Exhibit “4” thereto, which includes a
 25   true and correct copy of the foregoing appraisal report.
          3
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
 26   the Court take judicial notice of the Declaration of Donald Chae in support of the First
      CC/Financing Motion, specifically Exhibit “G” thereto, which includes a list of asserted
 27   mechanic’s liens prepared by the Debtor as well as a preliminary title report for the Hotel dated
      December 22, 2020.
 28



                                                       8
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                              Main Document    Page 13 of 44


  1   principal sum of $21,500,000, are secured by junior liens against the Hotel and the Leasehold

  2   Interest.4 Neither of the EB-5 Lenders has filed a UCC-1 financing statement against the Debtor

  3   and therefore neither of the EB-5 Lenders holds a valid, properly perfected lien against the

  4   Debtor’s cash.

  5            19.     There are no parties other than Shady Bird (as the successor-in-interest to

  6   Evertrust) that holds a properly perfected lien against the Debtor’s cash.5

  7            20.     The Debtor is also advised that Hirsch Bedner Associates Procurement

  8   Procurement and/or FDH Warehouse (together, the “Warehouse”), which is currently storing at

  9   least one container of FF&E belonging to the Debtor with an estimated aggregate market value
 10   of at least $100,000, asserts a warehouseman’s lien against the stored FF&E. The Debtor is

 11   advised that the outstanding balance of the storage fees owed to the Warehouse is $8,285.42,

 12   with an additional $637.34 to accrue on June 7, 2021, for a total of $8,922.76. The Warehouse

 13   has advised the Debtor that it will seek to dispose of the Debtor’s stored FF&E if the Debtor does

 14   not promptly pay the accrued storage fees.

 15            21.     In addition to the foregoing secured debts, the Debtor believes it has general

 16   unsecured debts totaling approximately $2,150,000.

 17   D.       Post-Petition Cash Collateral Use And Case Administration.

 18            22.     On March 12, 2021, the Debtor filed the First CC/Financing Motion, pursuant to

 19   which the Debtor sought the entry of a Court order (i) requiring Evertrust to turn over and deliver

 20   to the Debtor cash held in the Debtor’s pre-petition bank accounts at Evertrust; (ii) authorizing the

 21   Debtor to use cash collateral in accordance with the Debtor’s initial 13-week operating budget (the

 22   “Initial Budget”); and (iii) authorizing the Debtor to obtain post-petition unsecured financing up to

 23
           4
 24         In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
      the Court take judicial notice of the Declaration of Donald Chae in support of the First
 25   CC/Financing Motion, specifically Exhibit “H” thereto, which includes copies of the Deeds of
      Trust recorded against the Hotel by the two EB-5 Lenders.
 26       5
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
      the Court take judicial notice of the Declaration of Juliet Y. Oh filed in support of First
 27   CC/Financing Motion, specifically Exhibit “F” thereto, which includes the results of a UCC
      search for the Debtor.
 28



                                                       9
Case 8:21-bk-10525-ES         Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                 Desc
                               Main Document    Page 14 of 44


  1   $100,000 (the “Initial DIP Loan”) from the Debtor’s manager, M+D. The Initial Budget provided

  2   for the payment of expenses critical to the maintenance and preservation of the Hotel, including

  3   insurance premiums, utility expenses, post-petition utility deposits, and real property taxes.

  4          23.       On March 23, 2021, the Court entered an order granting the CC/Financing Motion

  5   on an interim basis, pending a final hearing scheduled on May 6, 2021, subject to certain minor

  6   modifications agreed to by the Debtor and set forth in such order [Doc. No. 46] (the “Interim

  7   Order”). On May 12, 2021, the Court entered a final order granting the CC/Financing Motion

  8   [Doc. No. 118] (the “Final Order”).

  9          24.       The Debtor has paid the expenses set forth in the Initial Budget, including secured
 10   real property taxes which came due in April, 2021, in accordance with the terms of the Interim

 11   Order and Final Order. The Debtor received Initial DIP Loan advances totaling $61,424.91 from

 12   M+D during the period covered by the Initial Budget.

 13          25.       As noted above, the Receiver was appointed by the Superior Court shortly before

 14   the Petition Date. On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird

 15   Lending, LLC For Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11

 16   U.S.C. § 543 [Doc. No. 51] (the “Receiver Motion”) in the Debtor’s bankruptcy case, pursuant to

 17   which Shady Bird sought the entry of a Court order excusing the Receiver from complying with

 18   the requirements of 11 U.S.C. § 543, specifically, the requirement to deliver to the Debtor all

 19   property belonging to the Debtor over which the Receiver currently has possession, custody or

 20   control. On April 1, 2021, the Debtor filed its opposition to the Receiver Motion [Doc. No. 65]

 21   and, on April 8, 2021, Shady Bird filed its reply to the Debtor’s opposition to the Receiver Motion

 22   [Doc. No. 72].

 23          26.       At the hearing on the Receiver Motion held on April 15, 2021, the Court granted

 24   the Receiver Motion on an interim basis only, to permit the Receiver to make certain repairs and

 25   perform certain work on the Hotel with funds up to $200,000 “gifted” to the Debtor’s estate by

 26   Shady Bird (the “Gifted Advances”), pending a continued hearing on the Receiver Motion to be
 27   held on June 3, 2021.

 28



                                                        10
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 15 of 44


  1          27.     The Debtor has been, and continues to be, engaged in active discussions with

  2   prospective lenders and investors regarding the terms for debtor-in-possession and/or exit

  3   financing, which will provide the Debtor with the funding necessary to complete the construction

  4   of the Hotel, service debt, operate the Hotel until operations can be stabilized, and potentially fund

  5   a feasible plan of reorganization in the Debtor’s case. The Debtor believes that it can successfully

  6   complete the construction of the Hotel and satisfy valid mechanic’s liens recorded against the

  7   Hotel if the Debtor obtains additional financing of approximately $12,000,000 - $16,000,000. The

  8   Debtor also believes that the construction of the Hotel can be completed and a certificate of

  9   occupancy obtained within 9-12 months from the date of restarting construction. If the Debtor
 10   ultimately proceeds with debtor-in-possession financing (instead of exit financing), the Debtor will

 11   file a motion for Court approval of such financing as soon as it is in a position to do so. If the

 12   Debtor proceeds with exit financing, the Debtor will likely propose a plan of reorganization, in

 13   conjunction with its proposed lender and plan supporter, which provides for the restructuring

 14   and/or repayment of the Debtor’s secured debt, and provides for a recovery to the Debtor’s general

 15   unsecured creditors who would otherwise receive nothing.

 16          28.     In addition, and on a parallel path to the Debtor’s efforts to obtain debtor-in-

 17   possession and/or exit financing to propose a plan of reorganization, the Debtor is also currently

 18   evaluating a process for marketing and selling the Hotel through a Section 363 sale. The Debtor

 19   intends to discuss such marketing and sale process with Shady Bird in the hopes of reaching an

 20   agreement regarding such process.

 21   E.     The Need For Continued Use Of Cash Collateral And Additional Post-Petition

 22          Financing.

 23          29.     As reflected in the Debtor’s proposed operating budget covering the

 24   approximately four month period from May 29, 2021 through and including October 1, 2021 (the

 25   “Budget”), a true and correct copy of which is attached as Exhibit “1” to the Declaration of

 26   Donald Chae annexed hereto (the “Chae Declaration”), the Debtor requires the continued use of
 27   its cash to pay expenses which are critical to the maintenance and preservation of the Hotel, such

 28



                                                       11
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                 Desc
                             Main Document    Page 16 of 44


  1   as utility expenses and insurance premiums, as well as all quarterly fees payable to the Office of

  2   the United States Trustee, and all expenses payable to the Clerk of the Bankruptcy Court. The

  3   Debtor also seeks authority to deviate from the line items contained in the Budget by not more

  4   than 10%, on both a line item and aggregate basis, with any unused portions to be carried over

  5   into the following week(s), which is consistent with the variances approved in the Interim Order

  6   and Final Order.

  7          30.     The Debtor must be able to use its cash, in accordance with the Budget, to pay

  8   expenses which are critical to the maintenance and preservation of the Hotel. If the Debtor does

  9   not obtain authority to use its cash collateral, the Debtor’s estate will suffer potentially
 10   irreparable harm, including, without limitation, the termination of utility services at the Hotel and

 11   the termination of insurance coverage for the Hotel, which in turn will jeopardize the value of the

 12   Hotel and the FF&E which are maintained at the Hotel.

 13          31.     In the event that the Receiver Motion is denied at the continued hearing on June 3,

 14   2021, and the Receiver is required to turn over possession and control of the Debtor’s assets

 15   (including the Hotel) to the Debtor, the Debtor will need to spend cash to secure, maintain, and if

 16   appropriate make repairs to the Hotel. Accordingly, the Budget provides for the payment of

 17   expenses necessary to secure, maintain, and make any appropriate repairs to the Hotel, in the

 18   estimated sum of $5,000 every two weeks.

 19          32.     In addition, the Budget provides for the payment of the outstanding balance of the

 20   storage fees owed by the Debtor to the Warehouse (which the Debtor estimates will total almost

 21   $9,000 by mid-June, 2021 and for which the Warehouse has asserted a warehouseman’s lien), to

 22   secure the release of the FF&E that is currently being stored at the Warehouse.

 23          33.     As reflected in the Budget, the Debtor’s current cash is not sufficient to pay all of

 24   the expenses set forth in the Budget, including those critical expenses required to be paid to

 25   secure, maintain and preserve the Hotel. The Debtor therefore requires post-petition funding to

 26   pay such expenses.
 27          34.     Fortunately, M+D (the Debtor’s non-member Manager) has agreed to provide the

 28



                                                       12
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                      Desc
                             Main Document    Page 17 of 44


  1   Debtor with post-petition financing in an amount up to $100,000 on a general unsecured basis

  2   and on an as-needed basis, subject to the discretion of M+D (the “DIP Loan”). The DIP Loan

  3   has been offered by M+D on an interest-free basis. Any advance made to the Debtor by M+D

  4   shall be deemed an allowed general unsecured claim against the Debtor’s bankruptcy estate

  5   pursuant to 11 U.S.C. § 364(b).

  6          35.     As reflected by the Budget, the Debtor believes that the proposed DIP Loan from

  7   M+D will provide the Debtor with sufficient funds to pay all of the expenses reflected in the

  8   Budget during the period covered by the Budget.

  9                                                    II.
 10                                             DISCUSSION

 11   A.     The Debtor Should Be Authorized To Use Cash Collateral.

 12          The Debtor’s use of property of its bankruptcy estate is governed by Section 363 of the

 13   Bankruptcy Code. Section 363(c)(l) provides in pertinent part:

 14                  If the business of the debtor is authorized to be operated under
                     section. . .1108. . . of this title and unless the court orders otherwise,
 15
                     the trustee may enter into transactions, including the sale or lease of
 16                  property of the estate, in the ordinary course of business, without
                     notice or a hearing, and may use property of the estate in the ordinary
 17                  course of business without notice or a hearing.
 18   11 U.S.C. § 363(c)(l).

 19          A debtor in possession has all of the rights and powers of a trustee with respect to

 20   property of the estate, including the right to use property of the estate in compliance with Section

 21   363. See 11 U.S.C. §1107(a).

 22          “Cash collateral” is defined as “cash, negotiable instruments, documents of title,

 23   securities, deposit accounts or other cash equivalents in which the estate and an entity other than

 24   the estate have an interest. . . .” 11 U.S.C. §363(a). Section 363(c)(2) establishes a special

 25   requirement with respect to “cash collateral,” providing that the trustee or debtor in possession

 26   may use “cash collateral” under subsection (c)(l) if:

 27
                     (A) each entity that has an interest in such cash collateral consents; or
 28



                                                       13
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                              Main Document    Page 18 of 44


  1                  (B)     the court, after notice and a hearing, authorizes such use, sale
                     or lease in accordance with the provisions of this section.
  2

  3   See 11 U. S.C. § 363(c)(2)(A) and (B).
  4          It is well settled that it is appropriate for a Chapter 11 debtor to use cash collateral for the
  5   purpose of maintaining and operating its property. 11 U.S.C. § 363(c)(2)(B); In re Oak Glen R-
  6   Vee, 8 B.R. 213, 216 (Bankr. C.D. Cal. 1981); In re Tucson Industrial Partners, 129 B.R. 614
  7   (9th Cir. BAP 1991).
  8          The critical expenses that the Debtor must be able to pay to maintain and preserve the
  9   Hotel and the Debtor’s other assets are set forth in the Budget attached as Exhibit “1” to the Chae
 10   Declaration. The Debtor must be able to use its cash collateral to pay such expenses, which
 11   include utility expenses, insurance premiums, security and maintenance expenses, and secured
 12   storage fees which must be paid to obtain the release of certain of the Debtor’s FF&E. The
 13   Debtor’s inability to pay such expenses would result in the cessation of utility services to the
 14   Hotel, the termination of insurance coverage for the Hotel and related assets, potential disrepair
 15   to the Hotel, and the potential dissipation of certain of the Debtor’s FF&E, thereby causing
 16   irreparable harm to the Debtor’s bankruptcy estate. The preservation and maximization of the
 17   Debtor’s assets are of the utmost significance and will facilitate a successful reorganization of
 18   the Debtor through this Chapter 11 case.
 19          In addition to the expenses set forth in the Budget, the Debtor seeks authority to use cash
 20   collateral to pay all quarterly fees owing to the Office of the United States Trustee and all
 21   expenses owing to the Clerk of the Bankruptcy Court. To provide the Debtor with reasonable
 22   flexibility in the event that the actual amounts of the Debtor’s expenses are higher than projected,
 23   the Debtor also seeks authority to deviate from the line items contained in the Budget by not
 24   more than 10%, on both a line item and aggregate basis, with any unused portions to be carried
 25   over into the following week(s).
 26          Pursuant to Section 363(c)(2), the Court may authorize a debtor in possession to use a
 27   secured creditor’s cash collateral if the secured creditor consents to the use of cash collateral or is
 28



                                                        14
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                             Main Document    Page 19 of 44


  1   adequately protected. In re Mellor, 734 F.2d 1396, 1400 (9th Cir. 1984). See also In re

  2   O’Connor, 808 F.2d 1393, 1398 (10th Cir. 1987); In re McCombs Properties VI, Ltd., 88 B.R.

  3   261, 265 (Bankr. C.D. Cal. l988) (“McCombs”).

  4          Even if Shady Bird, which is the only creditor that holds a valid and properly perfected

  5   lien in the Debtor’s cash, does not consent to the Debtor’s use of cash collateral, the Debtor

  6   submits that the value of Shady Bird’s interests in the Debtor’s cash and other assets will be

  7   adequately protected by a substantial equity cushion.

  8          Pursuant to the Supreme Court case of United Savings Association v. Timbers of Inwood

  9   Forest Associates, 108 S.Ct. 626, 629 (1988) (“Timbers”) and subsequent case law, the property
 10   interest that a debtor must adequately protect pursuant to Sections 361(1) and (2) of the

 11   Bankruptcy Code is only the value of the lien that secures the creditor’s claim. Timbers, 108

 12   S.Ct. at 630. See also McCombs, supra, at 266. Section 506(a) “limit[s] the secured status of a

 13   creditor (i.e., the secured creditor’s claim) to the lesser of the [allowed amount of the] claim or

 14   the value of the collateral.” McCombs at 266.

 15          The Ninth Circuit made clear in Mellor, Id. at 1401, that an equity cushion of 20% is

 16   considered clear adequate protection of a secured creditor’s interest in cash collateral. See also

 17   In re McGowan, 6 B.R. 241, 243 (Bankr. E.D. Pa. 1980) (holding a 10% cushion is sufficient to

 18   be adequate protection); In re Rogers Development Corp., 2 B.R. 679, 685 (Bankr. E.D. Vir.

 19   1980) (court decided that an equity cushion of approximately 15% to 20% was sufficient

 20   adequate protection to the creditor, even though the debtors had no equity in the property).

 21          Furthermore, in determining whether a secured creditor has equity in property, the Court

 22   should consider the “entire security package” not just a portion thereof.          In re Opelika

 23   Manufacturing Corporation, 66 B.R. 444, 447-48 (Bankr. N.D. Ill. 1986).

 24          Both as of the Petition Date and the date of the filing of this Motion, the Debtor was (and

 25   is) holding the following assets: (i) the Hotel, which was appraised for an “as is” value of

 26   $40,900,000 in October, 2019; and (ii) FF&E with an estimated value (at cost, excluding
 27

 28



                                                      15
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01               Desc
                              Main Document    Page 20 of 44


  1   fabrication labor costs) of $2,700,000. Based on the foregoing, the current aggregate value of

  2   the Debtor’s assets is estimated to be $43,600,000.

  3          Shady Bird contends in its motion for relief from the automatic stay filed in the Debtor’s

  4   bankruptcy case [Doc. No. 62] that the outstanding balance of the Loan was $30,948,839.27 as

  5   of March 1, 2021.       Given the aggregate value of the Debtor’s assets (i.e., approximately

  6   $43,600,000), and the total estimated amount currently owed to Shady Bird (i.e., approximately

  7   $31,000,000), Shady Bird is adequately protected by an equity cushion of more than 40%, which

  8   far exceeds the 20% range that the Ninth Circuit has indicated constitutes clear adequate

  9   protection of a secured creditor’s interest in cash collateral.
 10          As additional protection for the Debtor’s use of cash collateral, the Debtor proposes to

 11   provide Shady Bird with a valid, enforceable, non-avoidable and fully perfected first priority

 12   replacement lien on, and security interest in, the Debtor’s post-petition assets, including cash, to

 13   the extent of any diminution in value of Shady Bird’s interest in the Debtor’s pre-petition

 14   collateral, and to the same extent, validity, and priority of Shady Bird’s pre-petition lien. Such

 15   replacement lien will provide Shady Bird with further adequate protection.

 16          Given the foregoing forms of adequate protection being provided to Shady Bird for the

 17   Debtor’s use of cash collateral, the Debtor submits that the requirements of Bankruptcy Code

 18   Section 363(c)(2) have been satisfied and that the Debtor should be authorized to use cash

 19   collateral in accordance with the terms set forth in this Motion.

 20   B.     The Debtor Should Be Authorized To Obtain The Proposed DIP Loan From M+D

 21          To Cover Any Shortfalls In The Budget.

 22          Pursuant to Section 364(b) of the Bankruptcy Code, the Debtor requests authority to

 23   obtain the proposed DIP Loan from its Manager, M+D, on a general unsecured basis, in a sum up

 24   to $80,000, as necessary and at the discretion of M+D, to cover any shortfalls in the Budget.

 25          Section 364 of the Bankruptcy Code is structured with an escalating series of

 26   inducements which a debtor in possession may offer to attract credit during the post-petition
 27   period. In re Photo Promotion Associates, Inc., 87 B.R. 835, 839 (Bankr. S.D.N.Y. 1988), aff’d,

 28



                                                        16
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01               Desc
                              Main Document    Page 21 of 44


  1   881 F.2d 6 (2d. Cir. 1989). Therefore, where a trustee or debtor in possession cannot otherwise

  2   obtain unsecured post-petition credit, such credit may be obtained under certain carefully

  3   proscribed conditions. In re T.M. Sweeney & Sons LTL Services, Inc., 131 B.R. 984, 989

  4   (Bankr.N.D.Ill.1991). For example, if creditors are unwilling to extend unsecured credit to a

  5   debtor in possession, further inducements are offered, with court approval after notice and a

  6   hearing, including, without limitation, liens equal to or senior to existing liens on encumbered

  7   property in accordance with 11 U.S.C. § 364(d). In re Photo Promotion Associates, Inc., 87 B.R.

  8   at 839.

  9             Section 364(c) of the Bankruptcy Code also enumerates certain incentives that a court
 10   may grant to post-petition lenders. The Section 364(c) list, however, is not exhaustive. Courts

 11   frequently have authorized the use of inducements not specified in the statute. See, e.g., In re

 12   Ellingsen MacLean Oil Co., 834 F.2d 599 (6th Cir. 1987) (affirming financing order which

 13   prohibited any challenges to the validity of already existing liens); In re Defender Drug Stores,

 14   126 B.R. 76 (Bankr. D. Ariz. 1991) (authorizing enhancement fee to post-petition lender), aff’d

 15   145 B.R. 312, 316 (Bankr. 9th Cir. 1992) (“[b]ankruptcy courts . . . have regularly authorized

 16   postpetition financial arrangements containing lender incentives beyond the explicit priorities

 17   and liens specified in section 364”); In re Antico Mfg. Co., 31 B.R. 103 (Bankr. E.D.N.Y. 1983)

 18   (authorizing lien on pre-petition collateral to secure post-petition indebtedness).

 19             Two factors courts consider in determining whether to authorize post-petition financing

 20   which contemplates the granting of a security interest in favor of the lender are (1) whether the

 21   debtor is unable to obtain unsecured credit per 11 U.S.C. § 364(b), i.e., by allowing a lender only

 22   an administrative claim per 11 U.S.C. § 364(b)(1)(A); and (2) whether the terms of the

 23   transaction are fair, reasonable and adequate, given the circumstances of the debtor-borrower and

 24   the proposed lender. In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D.Pa. 1987); see also

 25   In re Aqua Assoc., 123 B.R. 192, 195 (Bankr. E.D.Pa. 1991).

 26             M+D, the Debtor’s non-member Manager, has agreed to provide the DIP Loan to the
 27   Debtor on a general unsecured basis, so the Debtor does not need to grant any liens to secure

 28



                                                       17
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01               Desc
                             Main Document    Page 22 of 44


  1   such DIP Loan. While 11 U.S.C. § 364(b) permits a lender to be allowed an administrative

  2   claim for unsecured post-petition financing, M+D has agreed to assert only a general unsecured

  3   claim (rather than an administrative claim) against the Debtor’s estate for the amount of the DIP

  4   Loan.

  5           While in determining whether to approve such a transaction, a Court is authorized to act

  6   in its informed discretion, In re Ames Department Stores, Inc., 115 B.R. 34, 37 (Bankr. S.D.N.Y.

  7   1990), the Court should give broad deference to the business decision of a Chapter 11 debtor,

  8   particularly with respect to a debtor’s business judgment regarding the need for and proposed use

  9   of funds. Richmond Leasing Co. v. Capital Bank N.A., 762 F.2d 1303, 1311 (5th Cir. 1985). As
 10   the Court noted in In re Ames Dept. Stores Inc., supra, “the court’s discretion under section 364

 11   is to be utilized on the grounds that permit the reasonable business judgment [of the Debtor] to

 12   be exercised . . .” In re Ames Department Stores, Inc., 115 B.R. at 40.

 13           The Debtor, in the exercise of its business judgment, has concluded that obtaining the

 14   proposed DIP Loan from its affiliate, M+D, is in the clear best interests of the Debtor’s estate

 15   because, without such funds, the Debtor will be unable to pay the expenses set forth in the

 16   Budget, which are critical to the maintenance and preservation of the Hotel and FF&E. The

 17   Debtor believes that it is fortunate that M+D has agreed to provide the DIP Loan to the Debtor

 18   on a general unsecured basis under the circumstances.

 19           The Debtor respectfully submits that (i) the terms and conditions of the DIP Loan are fair

 20   and reasonable, reflect the Debtor’s exercise of prudent business judgment consistent with its

 21   fiduciary duty and are supported by reasonably equivalent value and fair consideration, (ii) the

 22   DIP Loan has been negotiated in good faith between the Debtor and M+D, and (iii) any DIP

 23   Loan advances to be made to the Debtor by M+D will be made in “good faith” within the

 24   meaning of 11 U.S.C. § 364(e).

 25           In the absence of the proposed DIP Loan, the Debtor’s estate would suffer irreparable

 26   harm, including, without limitation, damage to the Hotel (which is the Debtor’s primary asset)
 27   due to the Debtor’s inability to pay expenses critical to the maintenance and preservation of the

 28



                                                      18
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                             Main Document    Page 23 of 44


  1   Hotel.    Such harm would, in turn, negatively impact the Debtor’s ability to successfully

  2   reorganize in this case. The Debtor submits that the preservation and maintenance of the Hotel

  3   and the Debtor’s other assets are critical to a successful restructuring in this case.

  4   C.       The Debtor Has Satisfied The Procedural Requirements Regarding Approval Of

  5            The Proposed DIP Loan.

  6            Rule 4001(c) of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) sets

  7   forth procedural requirements for obtaining post-petition financing. There are three general

  8   procedural requirements.      The Debtor submits that it has complied with these procedural

  9   requirements.    First, the Motion must contain a copy of any financing agreement and the
 10   proposed form of order granting the Motion. There is no written financing agreement between

 11   the Debtor and M+D, so no such agreement has been attached hereto. However, the proposed

 12   form of order granting the Motion is attached as Exhibit “2” to the Chae Declaration. Second,

 13   the Motion must provide a concise statement of the relief requested, which was done above.

 14   Third, the Motion is required to be served on any committee appointed or the twenty largest

 15   unsecured creditors if there is no committee, and on such other parties as the Court directs. Here,

 16   the Debtor has served a copy of the Motion and all supportive papers upon the Office of the

 17   United States Trustee, all known secured creditors, the twenty largest unsecured creditors of the

 18   Debtor, and parties requesting special notice.         Accordingly, the Motion complies with the

 19   requirements of Bankruptcy Rule 4001(c).

 20            In addition, in compliance with Bankruptcy Rule 4001(c)(1)(B) and Local Bankruptcy

 21   Rule 4001-2, the Debtor has filed concurrently herewith the mandatory Court-approved Form

 22   F4001-2 (Statement Regarding Cash Collateral Or Debtor In Possession Financing), which

 23   discloses whether the proposed order granting the motion and authorizing the Debtor to obtain

 24   the proposed DIP Loan from M+D contains certain provisions of findings of fact. Accordingly,

 25   the Motion complies with the procedural requirements of Local Bankruptcy Rule 4001-2.

 26
 27

 28



                                                        19
Case 8:21-bk-10525-ES      Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                 Desc
                            Main Document    Page 24 of 44


  1                                                  III.

  2                                           CONCLUSION

  3          Based upon all of the foregoing, the Debtor respectfully requests that this Court enter an

  4   Order, in substantially the form attached as Exhibit “2” to the Chae Declaration annexed hereto:

  5          (1)    granting the Motion;

  6          (2)    authorizing the Debtor to use cash collateral to (i) pay all of the expenses set forth

  7   in the Budget, with authority to deviate from the line items contained in the Budget by up to

  8   10%, on both a line item and aggregate basis, with any unused portions to be carried over into

  9   the following week(s); and (ii) pay all quarterly fees owing to the Office of the United States
 10   Trustee and all expenses owing to the Clerk of the Bankruptcy Court;

 11          (3)    authorizing the Debtor to obtain the DIP Loan from M+D in an amount up to

 12   $80,000, at the discretion of M+D, to cover any shortfalls in the Debtor’s Budget; and

 13          (4)    granting such further relief as the Court deems just and proper.

 14   Dated: May 19, 2021                          THE SOURCE HOTEL, LLC

 15

 16

 17                                                By:
                                                            RON BENDER
 18                                                         JULIET Y. OH
 19                                                         LEVENE, NEALE, BENDER, YOO
                                                               & BRILL L.L.P.
 20                                                         Proposed Attorneys for Chapter 11 Debtor
                                                            and Debtor-in-Possession
 21

 22

 23

 24

 25

 26
 27

 28



                                                     20
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 25 of 44


  1                               DECLARATION OF DONALD CHAE

  2          I, Donald Chae, hereby declare as follows:

  3          1.      I am the Manager and a member of DMC Investment Holdings, LLC (“DMC”),

  4   which is a member of The Source Hotel, LLC, a California limited liability company and the

  5   debtor and debtor-in-possession herein (the “Debtor”), and I am therefore familiar with the

  6   business operations and financial records of the Debtor. I have personal knowledge of the facts set

  7   forth below and, if called to testify, I would and could competently testify thereto.

  8          2.      I make this declaration in support of that certain Notice Of Motion And Motion For

  9   Entry Of An Order: (A) Authorizing Debtor To Use Cash Collateral; And (B) Authorizing Debtor
 10   To Obtain Post-Petition Financing From M+D Properties On An Unsecured Basis (the “Motion”),

 11   to which this declaration is attached. All capitalized terms not specifically defined herein shall

 12   have the meanings ascribed to them in the Motion.

 13   A.     Background

 14          3.      On February 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

 15   relief under Chapter 11 of the Bankruptcy Code. The Debtor is continuing to manage its financial

 16   affairs and operate its bankruptcy estate as a debtor-in-possession.

 17          4.      The Debtor is a limited liability company that was organized in November, 2012 in

 18   the State of California. DMC is a member of the Debtor which holds 100 units (or 100%) of Series

 19   1 membership units in the Debtor. My brother, Min S. Chae, and I are the members and principals

 20   of DMC. In addition to the Series 1 membership units held by DMC, an EB-5 investor entity

 21   called Beach Orangethorpe Hotel III, LLC (“BOH3”) holds 29 units (or 100%) of Series 2

 22   preferred membership units in the Debtor.

 23          5.      Since at least 2014, the Debtor has been developing a full-service, seven-story hotel

 24   with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),

 25   which upon completion will include conference rooms, an executive lounge, fitness center,

 26   restaurant, bars, and cleaning services.      The Hotel is part of a larger 12.8-acre mixed-use
 27   development project (the “Master Development”), which includes a 400,000 square-foot retail

 28



                                                        21
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                              Main Document    Page 26 of 44


  1   center and a 50,000 square-foot seven-story office building which were completed in 2016. The

  2   Debtor does not own the real property on which the Hotel is being constructed (which is located at

  3   the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

  4   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.

  5              6.   Construction of the Hotel began in 2016. To finance the construction of the Hotel,

  6   on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from

  7   Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

  8   $35.5 million, including the EB-5 investment by BOH3 in the sum of $14,500,000, for which

  9   BOH3 acquired preferred membership units in the Debtor. The Debtor’s obligations under the
 10   Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel and

 11   the Debtor’s leasehold interest in the real property that is the subject of the Ground Lease (the

 12   “Leasehold Interest”), pursuant to the parties’ Commercial Security Agreement and the

 13   Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing

 14   (Leasehold) recorded in the County of Orange on June 3, 2016 as Document No. 2016000252446

 15   (the “Deed of Trust”). The original maturity date for the Loan was December 1, 2017, but was

 16   extended to November 1, 2019 pursuant to written extension agreements entered into by the

 17   parties.

 18              7.   Through October 2019, approximately 85% of the Hotel construction had been

 19   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

 20   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

 21   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

 22   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

 23   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

 24   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

 25   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

 26   fabricated and are ready for installation pending completion of other items, such as first and second
 27   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

 28



                                                        22
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                Desc
                             Main Document    Page 27 of 44


  1   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

  2   bathroom fixtures, and rooftop HVAC equipment.

  3          8.      The approximately 15% of the Hotel construction which remains outstanding

  4   consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

  5   appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

  6   (collectively, “FF&E”).

  7   B.     Events Leading To Debtor’s Bankruptcy Filing.

  8          9.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

  9   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to
 10   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

 11   However, I believe strongly that, had Evertrust funded the final $4 million as expected,

 12   construction of the Hotel would have been completed, as I believe that the Debtor’s contractors

 13   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

 14   covered the remaining fifty percent of the overrun.

 15          10.     When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

 16   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

 17   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

 18   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

 19   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

 20   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

 21   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

 22   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

 23   COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

 24   with the Debtor.

 25          11.     As a result, the Debtor went back to Evertrust and, between March 2020 and

 26   December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further
 27   extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

 28



                                                      23
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                              Main Document    Page 28 of 44


  1   19 pandemic, and the Debtor could obtain refinancing or additional construction financing and

  2   ultimately recommence construction of the Hotel.

  3           12.     In the summer of 2020, while the Debtor and Evertrust were still engaged in

  4   forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan, my

  5   brother, Min Chae, and me, and recorded a Notice of Default against the Hotel.

  6           13.     Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the

  7   Loan at a significant discount, for a reported purchase price of approximately $19 million. While

  8   the Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a

  9   consensual resolution of the parties’ disputes, such discussions and negotiations were ultimately
 10   unsuccessful.

 11           14.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the

 12   Superior Court of the State of California for the County of Orange (“Superior Court”) for (i)

 13   specific performance and appointment of a receiver, and (ii) waste, thereby commencing the

 14   Superior Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court

 15   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice of

 16   a Trustee’s Sale for the Hotel to be held on March 1, 2021.

 17           15.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

 18   an ex parte application for an order appointing a receiver and other related relief. On February 17,

 19   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

 20   Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

 21   equipment attached and/or related to the Hotel.

 22           16.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on

 23   the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the

 24   Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

 25   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to

 26   restructure its financial affairs and repay its debts in an orderly fashion.
 27

 28



                                                         24
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 29 of 44


  1   C.     Description Of The Debtor’s Assets And Debts.

  2          17.     The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a

  3   substantial amount of FF&E.       Based on a prior appraisal of the Hotel performed by HVS

  4   Consulting & Valuation, which resulted in an “as is” value of $40,900,000 as of October 14, 2019,

  5   and based upon my decades of commercial real estate experience and knowledge, I believe that the

  6   current value of the Hotel in “as is” condition is at least $50,000,000 and that its fair market value

  7   upon completion will be at least $60,000,000. I also believe that the total value of the Debtor’s

  8   FF&E (calculated at cost, excluding fabrication labor costs) is approximately $2,700,000.

  9          18.     The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”),
 10   who acquired the Loan from Evertrust in December, 2020. I am advised and believe that Shady

 11   Bird contends that the outstanding balance of the Loan was $30,948,839.27 as of March 1, 2021.

 12          19.     To the best of my knowledge, there are a number of subcontractors that have

 13   recorded mechanics’ liens against the Debtor and/or Hotel. As reflected in the Debtor’s Schedules

 14   of Assets and Liabilities filed in its case, I believe that the total amount of the mechanics’ liens

 15   recorded against the Debtor and/or Hotel is approximately $2,900,000. However, some of these

 16   recorded mechanics’ liens appear to have expired or have not been properly perfected, or are

 17   otherwise disputed by the Debtor. While the holders of these mechanics’ liens may hold valid and

 18   properly perfected liens against the Hotel and the Debtor’s Leasehold Interest, it is my

 19   understanding and believe that they have not filed UCC-1 financing statements against the Debtor

 20   and therefore do not hold valid, properly perfected liens against the Debtor’s cash.

 21          20.     The Debtor also received two tranches of EB-5 loans from Beach Orangethorpe

 22   Hotel, LLC and Beach Orangethorpe Hotel II, LLC (together, the “EB-5 Lenders,” or individually,

 23   an “EB-5 Lender”). I am advised and believe that he Debtor’s obligations under the loans from the

 24   EB-5 Lenders, in the total principal sum of $21,500,000, are secured by junior liens against the

 25   Hotel and the Leasehold Interest. To the best of my knowledge, neither of the EB-5 Lenders has

 26   filed a UCC-1 financing statement against the Debtor and therefore neither of the EB-5 Lenders
 27   holds a valid, properly perfected lien against the Debtor’s cash.

 28



                                                       25
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                             Main Document    Page 30 of 44


  1          21.     To the best of my knowledge, there are no parties other than Shady Bird (as the

  2   successor-in-interest to Evertrust) that holds a properly perfected lien against the Debtor’s cash.

  3          22.     The Debtor has been advised that Hirsch Bedner Associates Procurement

  4   Procurement and/or FDH Warehouse (together, the “Warehouse”), which is currently storing at

  5   least one container of FF&E belonging to the Debtor with an estimated aggregate market value of

  6   at least $100,000, asserts a warehouseman’s lien against the stored FF&E. The Debtor has been

  7   advised that the outstanding balance of the storage fees owed to the Warehouse is $8,285.42, with

  8   an additional $637.34 to accrue on June 7, 2021, for a total of $8,922.76. The Warehouse has

  9   advised that it will seek to dispose of the Debtor’s stored FF&E if the Debtor does not promptly
 10   pay the accrued storage fees.

 11          23.     In addition to the foregoing secured debts, I believe that the Debtor has general

 12   unsecured debts totaling approximately $2,150,000.

 13   D.     Post-Petition Cash Collateral Use And Case Administration.

 14          24.     On March 12, 2021, the Debtor filed the First CC/Financing Motion, pursuant to

 15   which the Debtor sought the entry of a Court order (i) requiring Evertrust to turn over and deliver

 16   to the Debtor cash held in the Debtor’s pre-petition bank accounts at Evertrust; (ii) authorizing the

 17   Debtor to use cash collateral in accordance with the Debtor’s initial 13-week operating budget (the

 18   “Initial Budget”); and (iii) authorizing the Debtor to obtain post-petition unsecured financing up to

 19   $100,000 (the “Initial DIP Loan”) from the Debtor’s manager, M+D. The Initial Budget provided

 20   for the payment of expenses critical to the maintenance and preservation of the Hotel, including

 21   insurance premiums, utility expenses, post-petition utility deposits, and real property taxes.

 22          25.     I am advised and believe that, on March 23, 2021, the Court entered an order

 23   granting the CC/Financing Motion on an interim basis, pending a final hearing scheduled on May

 24   6, 2021, subject to certain minor modifications agreed to by the Debtor and set forth in such order

 25   (the “Interim Order”). I am further advised and believe that, on May 12, 2021, the Court entered a

 26   final order granting the CC/Financing Motion (the “Final Order”).
 27

 28



                                                        26
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 31 of 44


  1          26.     The Debtor has paid the expenses set forth in the Initial Budget, including secured

  2   real property taxes which came due in April, 2021, in accordance with the terms of the Interim

  3   Order and Final Order. The Debtor received Initial DIP Loan advances totaling $61,424.91 from

  4   M+D during the period covered by the Initial Budget.

  5          27.     As noted above, the Receiver was appointed by the Superior Court shortly before

  6   the Petition Date. On March 25, 2021, Shady Bird filed that certain Motion Of Shady Bird

  7   Lending, LLC For Order Excusing State Court Receiver From Turnover Of Assets Pursuant To 11

  8   U.S.C. § 543 (the “Receiver Motion”) in the Debtor’s bankruptcy case, pursuant to which Shady

  9   Bird sought the entry of a Court order excusing the Receiver from complying with the
 10   requirements of 11 U.S.C. § 543, specifically, the requirement to deliver to the Debtor all property

 11   belonging to the Debtor over which the Receiver currently has possession, custody or control. On

 12   April 1, 2021, the Debtor filed its opposition to the Receiver Motion and, on April 8, 2021, Shady

 13   Bird filed its reply to the Debtor’s opposition to the Receiver Motion.

 14          28.      At the hearing on the Receiver Motion held on April 15, 2021, which I attended,

 15   the Court granted the Receiver Motion on an interim basis only, to permit the Receiver to make

 16   certain repairs and perform certain work on the Hotel with funds up to $200,000 “gifted” to the

 17   Debtor’s estate by Shady Bird (the “Gifted Advances”), pending a continued hearing on the

 18   Receiver Motion to be held on June 3, 2021.

 19          29.     The Debtor has been, and continues to be, engaged in active discussions with

 20   prospective lenders and investors regarding the terms for debtor-in-possession and/or exit

 21   financing, which will provide the Debtor with the funding necessary to complete the construction

 22   of the Hotel, service debt, operate the Hotel until operations can be stabilized, and potentially fund

 23   a feasible plan of reorganization in the Debtor’s case. I believe that the Debtor can successfully

 24   complete the construction of the Hotel and satisfy valid mechanic’s liens recorded against the

 25   Hotel if the Debtor obtains additional financing of approximately $12,000,000 - $16,000,000. I

 26   also believe that the construction of the Hotel can be completed and a certificate of occupancy
 27   obtained within 9-12 months from the date of restarting construction.

 28



                                                       27
Case 8:21-bk-10525-ES        Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                   Desc
                              Main Document    Page 32 of 44


  1            30.   If the Debtor ultimately proceeds with debtor-in-possession financing (instead of

  2   exit financing), the Debtor will file a motion for Court approval of such financing as soon as it is in

  3   a position to do so. If the Debtor proceeds with exit financing, the Debtor will likely propose a

  4   plan of reorganization, in conjunction with its proposed lender and plan supporter, which provides

  5   for the restructuring and/or repayment of the Debtor’s secured debt, and provides for a recovery to

  6   the Debtor’s general unsecured creditors who would otherwise receive nothing.

  7            31.   In addition, and on a parallel path to the Debtor’s efforts to obtain debtor-in-

  8   possession and/or exit financing to propose a plan of reorganization, the Debtor is also currently

  9   evaluating a process for marketing and selling the Hotel through a Section 363 sale. The Debtor
 10   intends to discuss such marketing and sale process with Shady Bird in the hopes of reaching an

 11   agreement regarding such process.

 12   E.       The Need For Continued Use Of Cash Collateral And Additional Post-Petition

 13            Financing.

 14            32.   As reflected in the Debtor’s proposed operating budget covering the approximately

 15   four month period from May 29, 2021 through and including October 1, 2021 (the “Budget”), a

 16   true and correct copy of which is attached as Exhibit “1” hereto, the Debtor requires the continued

 17   use of its cash to pay expenses which are critical to the maintenance and preservation of the Hotel,

 18   such as utility expenses and insurance premiums, as well as all quarterly fees payable to the Office

 19   of the United States Trustee, and all expenses payable to the Clerk of the Bankruptcy Court. The

 20   Debtor also seeks authority to deviate from the line items contained in the Budget by not more than

 21   10%, on both a line item and aggregate basis, with any unused portions to be carried over into the

 22   following week(s), which is consistent with the variances approved in the Interim Order and Final

 23   Order.

 24            33.   The Debtor must be able to use its cash, in accordance with the Budget, to pay

 25   expenses which are critical to the maintenance and preservation of the Hotel. If the Debtor does

 26   not obtain authority to use its cash collateral, the Debtor’s estate will suffer potentially irreparable
 27   harm, including, without limitation, the termination of utility services at the Hotel and the

 28



                                                        28
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 33 of 44


  1   termination of insurance coverage for the Hotel, which in turn will jeopardize the value of the

  2   Hotel and the FF&E which are maintained at the Hotel.

  3          34.     In the event that the Receiver Motion is denied at the continued hearing on June 3,

  4   2021, and the Receiver is required to turn over possession and control of the Debtor’s assets

  5   (including the Hotel) to the Debtor, the Debtor will need to spend cash to secure, maintain, and if

  6   appropriate make repairs to the Hotel. Accordingly, the Budget provides for the payment of

  7   expenses necessary to secure, maintain, and make any appropriate repairs to the Hotel, in the

  8   estimated sum of $5,000 every two weeks.

  9          35.     In addition, the Budget provides for the payment of the outstanding balance of the
 10   storage fees owed by the Debtor to the Warehouse (which the Debtor estimates will total almost

 11   $9,000 by mid-June, 2021 and for which the Warehouse has asserted a warehouseman’s lien), to

 12   secure the release of the FF&E that is currently being stored at the Warehouse.

 13          36.     As reflected in the Budget, the Debtor’s current cash is not sufficient to pay all of

 14   the expenses set forth in the Budget, including those critical expenses required to be paid to secure,

 15   maintain and preserve the Hotel. The Debtor therefore requires post-petition funding to pay such

 16   expenses.

 17          36.     Fortunately, M+D (the Debtor’s non-member Manager), of which I am also a

 18   principal, has agreed to provide the Debtor with post-petition financing in an amount up to

 19   $100,000 on a general unsecured basis and on an as-needed basis, subject to the discretion of

 20   M+D (the “DIP Loan”). The DIP Loan has been offered by M+D on an interest-free basis. Any

 21   advance made to the Debtor by M+D shall be deemed an allowed general unsecured claim

 22   against the Debtor’s bankruptcy estate.

 23          37.     As reflected by the Budget, I believe that the proposed DIP Loan from M+D will

 24   provide the Debtor with sufficient funds to pay all of the expenses reflected in the Budget during

 25   the period covered by the Budget.

 26
 27

 28



                                                       29
Case 8:21-bk-10525-ES   Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01   Desc
                         Main Document    Page 34 of 44
Case 8:21-bk-10525-ES   Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01   Desc
                         Main Document    Page 35 of 44




                          EXHIBIT “1”
                                   Case 8:21-bk-10525-ES               Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                   Desc
                                                                        Main Document    Page 36 of 44
The Source Hotel, LLC - Debtor in Possession
18-Week Cash Flow Projection


                                                                                                                                                                         WEEK ENDING
   Week ending========>              6/4/2021     6/11/2021        6/18/2021        6/25/2021         7/2/2021        7/9/2021        7/16/2021       7/23/2021       7/30/2021    8/6/2021

BEGINNING CASH BALANCE $            9,422.46    $ 18,222.46    $ 18,208.46      $   9,208.46     $    2,683.57    $   6,483.57    $   6,469.57    $   6,469.57    $    6,069.57    $ 14,944.68

RECEIPTS:
Current bank balances, 5/10/2021:
  Operating acct = $17,797.35
  Tax acct = $0
Unsecured Advances from M+D        10,000.00                         5,000.00                         10,000.00                        5,000.00                        20,000.00
Total Receipts                    10,000.00             -           5,000.00              -          10,000.00             -          5,000.00             -          20,000.00            -

DISBURSEMENTS:
Insurance                                                                           6,124.89                                                                           6,124.89
 Utilities                          1,200.00          14.00                           400.00          1,200.00          14.00                           400.00                        1,200.00
Property Taxes
Security, Maintenance, Repairs                                      5,000.00                          5,000.00                         5,000.00                        5,000.00
HBA/FDH storage fee (est)                                           9,000.00

Total Disbursements                 1,200.00          14.00        14,000.00         6,524.89         6,200.00           14.00        5,000.00          400.00        11,124.89       1,200.00
Net Change in Cash Position         8,800.00         (14.00)       (9,000.00)       (6,524.89)        3,800.00          (14.00)            -           (400.00)        8,875.11      (1,200.00)

ENDING CASH POSITION             $ 18,222.46    $ 18,208.46    $    9,208.46    $   2,683.57     $    6,483.57    $   6,469.57    $   6,469.57    $   6,069.57    $ 14,944.68      $ 13,744.68
                                   Case 8:21-bk-10525-ES                      Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01    Desc
                                                                               Main Document    Page 37 of 44




  8/13/2021      8/20/2021       8/27/2021         9/3/2021        9/10/2021        9/17/2021        9/24/2021        10/1/2021

$ 13,744.68    $ 13,730.68   $ 13,730.68      $    7,205.79    $ 16,005.79       $ 10,991.79    $ 15,991.79       $   4,466.90




    5,000.00                       5,000.00        10,000.00                         5,000.00                          5,000.00
   5,000.00            -          5,000.00        10,000.00               -         5,000.00               -          5,000.00


                                  6,124.89                                                           6,124.89
      14.00                         400.00         1,200.00            14.00                           400.00         1,200.00

    5,000.00                      5,000.00                          5,000.00                          5,000.00


   5,014.00            -         11,524.89         1,200.00         5,014.00             -           11,524.89        1,200.00
     (14.00)           -         (6,524.89)        8,800.00        (5,014.00)       5,000.00        (11,524.89)       3,800.00

$ 13,730.68    $ 13,730.68   $    7,205.79    $ 16,005.79      $ 10,991.79       $ 15,991.79    $    4,466.90     $   8,266.90


                                                               Verification:     Beg Balance $ 9,422.46
                                                                                      Funding   80,000.00
                                                                               Disbursements   (81,155.56)
                                                                               Ending Balance $ 8,266.90
Case 8:21-bk-10525-ES   Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01   Desc
                         Main Document    Page 38 of 44




                          EXHIBIT “2”
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01      Desc
                             Main Document    Page 39 of 44


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                         Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                       Chapter 11
 15   California limited liability company,
                                                     ORDER GRANTING MOTION FOR
 16            Debtor and Debtor in Possession.      ENTRY    OF   AN    ORDER:   (A)
                                                     AUTHORIZING DEBTOR TO USE CASH
 17                                                  COLLATERAL; AND (B) AUTHORIZING
 18                                                  DEBTOR TO OBTAIN POST-PETITION
                                                     FINANCING FROM M+D PROPERTIES
 19                                                  ON AN UNSECURED BASIS

 20                                                  Hearing:
                                                     Date:    June 10, 2021
 21                                                  Time:    10:30 a.m.
 22                                                  Place:   ZoomGov

 23

 24

 25

 26
 27

 28



                                                     1
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01               Desc
                             Main Document    Page 40 of 44


  1          A hearing was held on June 10, 2021 at 10:30 a.m. (the “Hearing”), before the Honorable

  2   Erithe A. Smith, United States Bankruptcy Judge for the Central District of California, Los

  3   Angeles Division, in Courtroom “5A” located at 411 West Fourth Street, Santa Ana, California

  4   92701 (via ZoomGov), to consider final approval of the motion (the “Motion”) filed by The

  5   Source Hotel, LLC, a California limited liability company and the debtor and debtor-in-

  6   possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), for the entry of a

  7   final order: (A) authorizing the Debtor to use cash collateral in accordance with the Debtor’s

  8   proposed operating budget covering the approximately four-month period from May 29, 2021

  9   through and including October 1, 2021 (the “Budget”), a true and correct copy of which is
 10   attached as Exhibit “1” to the Declaration of Donald Chae (the “Chae Declaration”) annexed to

 11   the Motion; and (B) authorizing the Debtor to obtain post-petition financing up to $80,000 on a

 12   general unsecured basis (the “DIP Loan”) from the Debtor’s affiliate and non-member Manager,

 13   M+D Properties, a California corporation (“M+D”), on an as-needed basis to cover any shortfalls

 14   in the Budget. Appearances at the Hearing were made as set forth on the record of the Court.

 15          The Court, having considered the Motion and all papers filed by the Debtor in support of

 16   the Motion, the oral arguments, statements and representations of counsel made at the Hearing

 17   on the Motion, and all matters of record in the Debtor’s Chapter 11 bankruptcy case, proper and

 18   adequate notice of the Hearing on the Motion having been provided, and other good cause

 19   appearing therefor,

 20          IT IS HEREBY ORDERED AS FOLLOWS:

 21          A.     The Motion is granted.

 22          B.     The Debtor is authorized to use cash collateral, on a final basis, to pay (i) all of

 23   the expenses set forth in the Budget, with authority to deviate from the line items contained in

 24   the Budget by up to 10%, on both a line item and aggregate basis, with any unused portions to be

 25   carried over into the following week(s) and (ii) all quarterly fees owing to the Office of the

 26   United States Trustee and all expenses owing to the Clerk of the Bankruptcy Court.
 27

 28



                                                     2
Case 8:21-bk-10525-ES       Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                  Desc
                             Main Document    Page 41 of 44


  1          C.      As adequate protection to Shady Bird on account of the Debtor’s use of cash

  2   collateral, Shady Bird shall be granted a valid, enforceable, non-avoidable and fully perfected

  3   first priority replacement lien on, and security interest in, the Debtor’s post-petition assets,

  4   including cash (“Replacement Lien”), to the extent of any diminution in value of Shady Bird’s

  5   interest in the Debtor’s pre-petition collateral, and to the same extent, validity, scope and priority

  6   of Shady Bird’s pre-petition lien.

  7          D.      This Order is without prejudice to the request of Shady Bird for any modification

  8   of, or further or different, adequate protection, nor to the right of the Debtor to oppose any such

  9   request.
 10          E.      The Debtor is authorized to obtain the DIP Loan from M+D in an amount up to

 11   $80,000, at the discretion of M+D, to cover any shortfalls in the Debtor’s Budget.

 12          IT IS SO ORDERED.

 13                                                    ###

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                        3
Case 8:21-bk-10525-ES                Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01                                       Desc
                                      Main Document    Page 42 of 44
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
  3   ENTRY OF AN ORDER (A) AUTHORIZING DEBTOR TO USE CASH COLLATERAL; AND (B)
      AUTHORIZING DEBTOR TO OBTAIN POST-PETITION FINANCING FROM M+D PROPERTIES ON
  4   AN UNSECURED BASIS; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF
      DONALD CHAE IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
  5   the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
 10            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 11             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 12            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 13            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 14            Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 15            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 16            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 17
      2. SERVED BY UNITED STATES MAIL: On May 19, 2021, I served the following persons and/or
 18   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 19   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 20
                                                                                       Service List continued on attached page
 21
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 22   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on May 19, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 24   mail to, the judge will be completed no later than 24 hours after the document is filed.
 25   None.

 26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 27
       May 19, 2021                      Stephanie Reichert                              /s/ Stephanie Reichert
 28    Date                              Type Name                                       Signature

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 8:21-bk-10525-ES   Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01               Desc
                                    Main Document    Page 43 of 44
The Source Hotel, LLC                Counsel to Evertrust Bank             United States Trustee (SA)
OUST, Secured, Top 20, RSN           Michael Fletcher, Esq.                411 W Fourth St., Suite 7160
                                     Frandzel Robins Bloom & Csato, L.C.   Santa Ana, CA 92701-4500
                                     1000 Wilshire Boulevard, 19th Floor
                                     Los Angeles, CA 90017-2427

Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.             Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                    P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                   Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC               Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                          1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                  Compton, CA 90221



Best Quality Painting                Certified Tile                        Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                     629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                    La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                         Nemo & Rami
721 North B Street                  1748 Industrial Way                    1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                  Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                           PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                   26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708             Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                     Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B        17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                   City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC                 Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards      883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                          Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                    Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700        301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                    Pasadena, CA 91101-1807
           Case 8:21-bk-10525-ES   Doc 123 Filed 05/19/21 Entered 05/19/21 15:16:01          Desc
                                    Main Document    Page 44 of 44
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clarita, CA 91381           Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
